Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHEN DISTRICT OF FLORIDA
                                        CASE NO.:
  LATRABIA MINGO,

         Plaintiff,

  v.

  IRONCLAD PROJECTS LLC, a Florida
  Limited Liability Company

        Defendant.
  ______________________________________________/

                                           COMPLAINT

         Plaintiff, LATRABIA MINGO (“MINGO” or Plaintiff), by and through her undersigned

  counsel, hereby files this Complaint against Defendant, IRONCLAD PROJECTS LLC

  (hereinafter “IronClad” or “Defendant”) and says:

                                  JURISDICTION AND VENUE

         1.      This action is brought against Defendant for its unlawful employment practices

  pursuant to the Title VII of the Civil Rights Act of 1964 (“Title VII”), § 706(f) (42 U.S.C. §

  2000e-5(f)), which incorporates by reference the Civil Rights Act of 1964 codified at 42 U.S.C.

  §§ 2000e, et seq., and the Florida Civil Rights Act (“FCRA”), Chapter 760, Fla. Stat.

         2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331,

  and 1343.

         3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c), because

  Plaintiff was employed by Defendant in this District; because Defendant, at all material times,

  conducted and continues to conduct business in the Southern District of Florida; because the

  actions which give rise to Plaintiff’s claims happened within the Southern District of Florida; and

  because Defendant is subject to personal jurisdiction herein.

                                                  1
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 2 of 18



         4.      All conditions precedent to this action have been performed or waived.

                                               PARTIES

         5.      Plaintiff is a resident of Miami-Dade County, Florida, over the age of 18 years

  and otherwise suis juris. During all times relevant to this Complaint, Plaintiff was employed by

  Defendant as a project manager.

         6.      Plaintiff is a Baptist/Pentecostal female who complained about discrimination on

  the basis of her religion. Plaintiff is therefore a member of a class protected under the Title VII

  and the FCRA because the terms, conditions, and privileges of her employment were altered

  because of her sex, female, and her religion and in retaliation for complaints she made.

         7.      Defendant IronClad is a Florida Limited Liability Company organized and

  existing under and by virtue of the laws of Florida and registered to do business within Florida,

  with its principal place of business in Broward County, Florida. Defendant has, at all times

  material hereto, conducted substantial and continuous business within the Southern District of

  Florida, and is subject to the laws of the United States and the State of Florida.

         8.      Defendant has, at all times material, employed 15 or more employees for each

  working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

         9.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against Defendant with the Equal Employment Opportunity Commission

  (“EEOC”) which was dually filed with the Florida Commission on Human Relations (“FCHR”)

  pursuant to the work-sharing agreement between the EEOC and the FCHR.

         10.     Plaintiff filed her charge on or about September 9, 2019, which was no more than

  300 days after the last discriminatory event occurred, to wit: March 15, 2019.



                                                    2
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 3 of 18



         11.     Plaintiff was issued a Notice of Suit Rights on January 28, 2020. This suit is filed

  in accordance with that Notice and within the applicable 90-day time limitation (a copy of the

  Notice is attached hereto as Exhibit “A”).

                                      GENERAL ALLEGATIONS

         12.     Plaintiff worked for Defendant as a project manager from on or about November

  8, 2018 until her termination on or about March 15, 2019. During Plaintiff’s employment with

  Defendant, she reported directly to Alfred Low, the owner of Defendant.

         13.     During Plaintiff’s employment with Defendant, Plaintiff experienced a series of

  discriminatory treatment due to her gender and religion.

         14.     When Plaintiff started working for Defendant, she was the only female non-

  Jewish employee.

         15.     By the end of 2018, another female non-Jewish employee, Paulina Campo, started

  working for Defendant.

         16.     During Plaintiff’s employment with Defendant, almost all of the other employees

  at IronClad were Jewish males, including Mr. Low.

         17.     Mr. Low consistently made derogatory comments to Ms. Campo and Plaintiff for

  being women, including cursing.

         18.     Despite that Plaintiff was hired as a project manager, Mr. Low constantly stated

  that Plaintiff was not very helpful since she was a woman, she could not do roofing jobs, and that

  he would fire Plaintiff if she could not do roofing jobs.

         19.     Mr. Low maintained kosher dietary restrictions in the office, which essentially

  only affected Plaintiff and Ms. Campo.




                                                    3
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 4 of 18



             20.       Mr. Low allowed his employees to go out to have non-kosher food, but only

  allowed male employees to go out for lunch together, while female employees were only allowed

  to leave one at a time.

             21.       Mr. Low also managed IronClad in favor of his own religion, because the office

  was completely closed from sundown on Friday until sundown on Saturday, wherein no phone

  calls or text messages related to work were allowed.

             22.       Contrary to Mr. Low’s religion practice, Plaintiff’s religion requires her to attend

  church on Sundays, and Plaintiff’s requests not to be disturbed on Sundays were never respected

  by Mr. Low.

             23.       Mr. Low constantly called or texted Plaintiff regarding work on Sundays, which

  resulted in Plaintiff not being able to attend church on multiple occasions.

             24.       Plaintiff complained to Mr. Low multiple times that she needed to attend church

  on Sundays and therefore could not work. Mr. Low never addressed Plaintiff’s requests or

  complaints, but decided to terminate Plaintiff.

             25.       As a result of Plaintiff’s complaints, on or about March 15, 2019, Mr. Low

  demanded that Plaintiff get her things and leave.

             26.       Plaintiff was not provided a reason for her termination, and any reason claimed by

  Defendant is pretextual.

             27.       Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s sex and

  religion were, at minimum, a motivating factor in Defendant’s decision for her termination1.

             28.       Prior to her termination, Plaintiff was unaware of any performance deficiencies

  and she had not been previously disciplined.



  1
      Plaintiff explicitly reserves the right to argue a mixed-motive theory applies to all counts contained herein.

                                                                4
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 5 of 18



         29.     Plaintiff has retained the undersigned firm to prosecute this action on her behalf

  and has agreed to pay it a reasonable fee for its services.

         30.     Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the

  prevailing party in this action.

                COUNT I: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                          (DISCRIMINATION BASED ON SEX)

         31.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         32.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, (“Title

  VII”), 42 U.S.C. §2000e for damages caused by Defendant’s discrimination against Plaintiff on

  the basis of sex.

         33.     Plaintiff is a member of a protected class, to wit, female.

         34.     Mr. Low frequently made offensive comments about Plaintiff as a woman, and

  treated Plaintiff less favorably than her male co-workers.

         35.     Mr. Low’s harassment was so frequent and severe that it created a hostile and/or

  offensive work environment, which eventually lead to Plaintiff’s termination.

         36.     Plaintiff was never provided any reason for her termination, and any reason

  claimed by Defendant is pretextual.

         37.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s sex

  was, at minimum, a motivating factor in Defendant’s decision for her termination.

         38.     Defendant’s owner, Mr. Low, acted with intentional disregard for Plaintiff’s

  rights as a woman and a person protected under Title VII. Defendant, by and through its officers,

  and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low,

  and/or other employees.




                                                    5
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 6 of 18



         39.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

  discriminatory actions.

         40.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII. Therefore, Plaintiff

  is also entitled to punitive damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                 a. The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the Civil Rights Act of 1964, § 706(g);

                 b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                     pay and with the full benefits Plaintiff would have had if Plaintiff had not

                     been discriminated against by Defendant; or, in lieu of reinstatement, award

                     front pay;

                 c. The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                 d. The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

               COUNT II: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                          (HOSTILE WORK ENVIRONMENT)

         41.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

                                                   6
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 7 of 18



          42.     Plaintiff brings this action under the Title VII for damages caused by Defendant’s

  unlawful employment practices committed against Plaintiff by allowing and ratifying the

  harassment Mr. Low inflicted on Plaintiff on the basis of sex.

          43.     Plaintiff is a member of a protected class, to wit, female.

          44.     Mr. Low frequently made offensive comments about Plaintiff as a woman, and

  treated Plaintiff less favorably than her male co-workers.

          45.     Mr. Low was the owner and Plaintiff’s supervisor during the entirety of her

  employment with Defendant, and Mr. Low’s harassment was severe or pervasive enough to

  create a work environment that a reasonable person would consider intimidating, hostile or

  abusive. Mr. Low’s conduct was severe and pervasive from both a subjective and objective

  perspective.

          46.     Defendant’s owner, Mr. Low, acted with intentional disregard for Plaintiff’s

  rights as a woman and a person protected under Title VII. Defendant, by and through its officers,

  and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low,

  and/or other employees.

          47.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII as a direct result of Defendant's discriminatory actions.

          48.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

  Act of 1964. Therefore, Plaintiff is also entitled to punitive damages from Defendant in a sum

  according to proof at trial.




                                                    7
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 8 of 18



         WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                   a. The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant’s

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the Civil Rights Act of 1964, § 706(g);

                   b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                   c. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                   d. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                  COUNT III: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                         (DISCRIMINATION BASED ON RELIGION)

         49.       Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

         50.       Plaintiff brings this action under Title VII for damages caused by Defendant’s

  discrimination against Plaintiff for failure to reasonably accommodate Plaintiff’s religious beliefs

  or practices.

         51.       Plaintiff is a member of a protected class because her religion required her to

  attend church on Sundays.




                                                     8
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 9 of 18



         52.     Plaintiff requested not to be disturbed by work on Sundays but Mr. Low

  constantly called or texted Plaintiff regarding work on Sundays, which resulted in Plaintiff not

  being able to attend church on multiple occasions.

         53.     Defendant’s owner, Mr. Low, acted with intentional disregard for Plaintiff’s

  rights to practice her religion protected under Title VII. Defendant, by and through its officers,

  and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low,

  and/or other employees.

         54.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

  discriminatory actions.

         55.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under Title VII. Therefore, Plaintiff

  is also entitled to punitive damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                 a. The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the Civil Rights Act of 1964, § 706(g);

                 b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                     pay and with the full benefits Plaintiff would have had if Plaintiff had not




                                                   9
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 10 of 18



                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                  c. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                  d. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                COUNT IV: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                  (RETALIATION)

          56.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

          57.     Plaintiff brings this action for retaliation in violation of Title VII.

          58.     Plaintiff needed to attend church on Sundays due to her religion, but her requests

   not to be disturbed by work on Sundays were never honored.

          59.     Plaintiff complained to Mr. Low multiple times that she needed to attend church

   on Sundays and therefore could not work, but Mr. Low never addressed any of Plaintiff’s

   complaints but persisted delegating work to Plaintiff on Sundays.

          60.     As a result of Plaintiff’s complaints, on or about March 15, 2019, Mr. Low

   demanded that Plaintiff get her things and leave.

          61.     Plaintiff was never provided a reason for her termination, and any reason claimed

   by Defendant is pretextual.

          62.     Plaintiff’s termination constitutes an adverse employment action under Title VII.

          63.     Defendant’s actions were done with malice, and with disregard for Plaintiff’s

   rights to practice her religion protected under Title VII. Defendant, by and through its officers,

   and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low




                                                     10
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 11 of 18



   and/or other employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant

   in a sum according to proof at trial.

          WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant's

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the Civil Rights Act of 1964, § 706(g);

                  b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                  c. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                  d. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                                COUNT V: VIOLATION OF FCRA
                               (DISCRIMINATION BASED ON SEX)

          64.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

          65.     Plaintiff brings this action under the Florida Civil Rights Act (“FCRA”), Fla.

   Stats. § 760.01 et seq., for damages caused by Defendant’s harassment against Plaintiff.

          66.     Plaintiff is a member of a protected class, to wit, female.

          67.     Mr. Low frequently made offensive comments about Plaintiff as a woman, and

   treated Plaintiff less favorably than her male co-workers.

                                                    11
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 12 of 18



          68.     Mr. Low’s harassment was so frequent and severe that it created a hostile and/or

   offensive work environment, which eventually lead to Plaintiff’s termination.

          69.     Plaintiff was never provided any reason for her termination, and any reason

   claimed by Defendant is pretextual.

          70.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s sex

   was, at minimum, a motivating factor in Defendant’s decision for her termination.

          71.     Defendant’s owner, Mr. Low, acted with intentional disregard for Plaintiff’s

   rights as a woman and a person protected under FCRA. Defendant, by and through its officers,

   and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low,

   and/or other employees.

          72.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of FCRA.

          73.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

   done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

   also entitled to punitive damages from Defendant in a sum according to proof at trial.

          WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;




                                                   12
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 13 of 18



                  b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                  c. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                  d. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.

                                COUNT VI: VIOLATION OF FCRA
                               (HOSTILE WORK ENVIRONMENT)

          74.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

          75.     Plaintiff brings this action under the FCRA for damages caused by Defendant’s

   unlawful employment practices committed against Plaintiff by allowing and ratifying the

   harassment Mr. Low inflicted on Plaintiff.

          76.     Plaintiff is a member of a protected class, to wit, female.

          77.     Mr. Low frequently made offensive comments about Plaintiff as a woman, and

   treated Plaintiff less favorably than her male co-workers.

          78.     Mr. Low was Defendant’s owner and Plaintiff’s supervisor during the entirety of

   her employment with Defendant, and Mr. Low’s harassment was severe or pervasive enough to

   create a work environment that a reasonable person would consider intimidating, hostile or

   abusive. Mr. Low’s conduct was severe and pervasive from both a subjective and objective

   perspective.

          79.     Defendant’s owner, Mr. Low, acted with intentional disregard for Plaintiff’s

   rights as a woman and a person protected under FCRA. Defendant, by and through its officers,

                                                    13
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 14 of 18



   and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low,

   and/or other employees.

          80.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of FCRA as a direct result of Defendant’s discriminatory actions.

          81.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

   done with malice, and with disregard for her protected rights under FCRA. Defendant, by and

   through its officers, and/or supervisors, authorized condoned and/or ratified the unlawful

   discriminatory employment practices of its director or nurses. Therefore, Plaintiff is also entitled

   to punitive damages from Defendant in a sum according to proof at trial.

          WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant's

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the FCRA;

                  b. The Court require Defendant to reinstate Plaintiff to the position at the rate of

                      pay and with the full benefits Plaintiff would have had if Plaintiff had not

                      been discriminated against by Defendant; or, in lieu of reinstatement, award

                      front pay;

                  c. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to the applicable statute; and




                                                   14
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 15 of 18



                  d. The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                            COUNT VII: VIOLATION OF THE FCRA
                          (DISCRIMINATION BASED ON RELIGION)

          82.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

          83.     Plaintiff brings this action under the FCRA for damages caused by Defendant’s

   unlawful employment practices against Plaintiff.

          84.     Plaintiff is a member of a protected class because her religion required her to

   attend church on Sundays.

          85.     Plaintiff requested not to be disturbed by work on Sundays but Mr. Low

   constantly called or texted Plaintiff regarding work on Sundays, which resulted in Plaintiff not

   being able to attend church on multiple occasions.

          86.     Defendant’s owner, Mr. Low, acted with intentional disregard for Plaintiff’s

   rights to practice her religion as protected under FCRA. Defendant, by and through its officers,

   and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low,

   and/or other employees.

          87.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of FCRA as a direct result of Defendant’s discriminatory actions.

          88.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

   done with malice, and with disregard for her protected rights under FCRA. Therefore, Plaintiff is

   also entitled to punitive damages from Defendant in a sum according to proof at trial.




                                                    15
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 16 of 18



          WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant’s

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;

                  b. The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys’ fees incurred herein, pursuant to contract and/or statute; and

                  c. The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                                 COUNT VIII: VIOLATION OF FCRA
                                        (RETALIATION)

          89.     Plaintiff re-alleges and re-avers paragraphs 1 – 30 as fully set forth herein.

          90.     Plaintiff brings this claim for retaliation in violation of FCRA.

          91.     Plaintiff needed to attend church on Sundays due to her religion, but her requests

   not to be disturbed by work on Sundays were never honored.

          92.     Plaintiff complained to Mr. Low multiple times that she needed to attend church

   on Sundays and therefore could not work, but Mr. Low never addressed any of Plaintiff’s

   complaints but persisted delegating work to Plaintiff on Sundays.

          93.     As a result of Plaintiff’s complaints, on or about March 15, 2019, Mr. Low

   demanded that Plaintiff get her things and leave.

          94.     Plaintiff was never provided a reason for her termination, and any reason claimed

   by Defendant is pretextual.

          95.     Plaintiff’s termination constitutes an adverse employment action under FCRA.

                                                    16
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 17 of 18



          96.     Defendant’s actions were done with malice, and with disregard for Plaintiff’s

   rights to practice her religion protected under FCRA. Defendant, by and through its officers,

   and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of Mr. Low

   and/or other employees. Therefore, Plaintiff is also entitled to punitive damages from Defendant

   in a sum according to proof at trial.

          WHEREFORE, Plaintiff LATRABIA MINGO requests that:

                  a. The Court grant Plaintiff judgment against Defendant to compensate her for

                      past and future pecuniary losses, including injury to her professional

                      reputation, and emotional pain and suffering caused by Defendant’s

                      discriminatory treatment in an amount to be determined at trial and in

                      accordance with the FCRA;

                  b. The Court award Plaintiff the costs of this action, together with her reasonable

                      attorneys’ fees incurred herein, pursuant to the applicable statute; and

                  c. The Court award Plaintiff such other and further relief as the Court deems

                      appropriate.




                                                   17
Case 0:20-cv-60841-WPD Document 1 Entered on FLSD Docket 04/24/2020 Page 18 of 18



                                    DEMAND FOR JURY TRIAL

          Plaintiff LATRABIA MINGO hereby demands trial by jury on all issues and all counts of

   this Complaint so triable as a matter of right.

   Dated: April 24, 2020

                                                     LAW OFFICES OF CHARLES EISS, P.L.
                                                     Attorneys for Plaintiff
                                                     7951 SW 6th Street, Suite 112
                                                     Plantation, Florida 33324
                                                     (954) 914-7890 (Office)
                                                     (855) 423-5298 (Facsimile)

                                          By:        /s/ Charles M. Eiss
                                                     CHARLES M. EISS, Esq.
                                                     Fla. Bar #612073
                                                     chuck@icelawfirm.com
                                                     TIEXIN YANG, Esq.
                                                     Fla. Bar #1010651
                                                     tiexin@icelawfirm.com




                                                       18
